DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-29, 31-40, 42-46 and 51-56 are pending in the present application.  Claims 1-29, 31-32, 34-40, 42-43 and 45-46 are withdrawn.  Therefore, claims 33, 44 and 51-56 are examined herein.

Claim Amendments
The amendment to the claims filed on 22 March 2021 does not contain markings to indicate changes made in claims 33 or 44.  The claims state that they are “Currently Amended”, but they do not have any amendments.  Also, claims 51-53 are listed as “New”, but these claims were already filed on 4 February 2021.  Also, claims 52 and 53 were amended but the claims do not have the required markings to show the changes.  See 37 CFR 1.121(c).
Claims 37, 39-40, 42-46 and 51 have misspelled dipivefrin as dipifevrin.
Applicant is advised that should claim 44 be found allowable, claim 51 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 

Specification

The specification misspelled dipivefrin as dipifevrin on pg. 1, ln. 22; pg. 5, ln. 18 and 20; pg. 8, ln. 15 and 23; pg. 26, ln. 7 and 19; pg. 27, ln. 17 and 18; pg. 68, ln. 2; pg. 69, ln. 2; pg. 70, ln. 2; pg. 71, ln. 12 and 16; pg. 72, ln. 6, 7, 8, 19 and 23; pg. 74, ln. 3 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004) and Hassan et al. (Expert Opinion Drug Delivery, 2010).
Instant claims 33 and 54 are drawn to a pharmaceutical composition comprising a polymeric matrix, a pharmaceutically active component including epinephrine in the polymeric matrix, and an interacter that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component.
Regarding the composition comprising a polymeric matrix and the active being epinephrine, Hill teaches buccal, lingual or sublingual dosage forms comprising 
Regarding the interacter of instant claim 33, Hill teaches using absorption enhancers to maximize the release rate of the epinephrine into the systemic circulation, including chelators, surfactants, bile salts, steroidal detergents, fatty acids, phospholipids, cyclodextrins and alkyl glycosides ([0086]).  Hill does not explicitly disclose that the buccal, lingual or sublingual dosage forms comprise an interacter that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component, as instantly claimed.  However, Nicolazzo et al. teach that the buccal mucosa is ideal as an alternative drug delivery site because of its accessibility, low enzymatic activity, and extensive blood supply, allowing direct entry of compounds into the systemic circulation and avoidance of hepatic first-pass effects (pg. 431, col. 1, paragraph 1).  Nicolazzo et al. teach that surfactants and bile salts have been shown to improve the permeability of the buccal mucosa to various compounds, which has been attributed to protein denaturation or extraction, enzyme inactivation, swelling of tissue, and extraction of lipid components (pg. 431, col. 2, paragraph 2).  Nicolazzo et al. teach that permeability was enhanced with sodium dodecyl sulfate and sodium glycodeoxycholate at concentrations resulting in intercellular lipid solubilization, and may also have been due to destruction of the superficial cell layers and swelling of epithelial cell in the basal area of the mucosa (pg. 437, col. 1, paragraph 1 to col. 2, paragraph 3).  
Also, Hassan et al. teach that the buccal drug delivery system has been accepted as a potential non-invasive route of drug administration, with the advantages of avoidance of the first-pass metabolism, sustained therapeutic action and better patient compliance (pg. 97, Abstract).  Hassan et al. teach that terpenes are a very safe and effective class of penetration enhancers obtained from natural sources (pg. 105, col. 2, Section 5.3).  Hassan et al. teach that terpenes, including sesquiterpenes, have excellent permeation-enhancing effects to facilitate transdermal drug delivery, wherein terpenes can enhance the permeation of both lipophilic and hydrophilic drugs (pg. 106, col. 1).  Hassan et al. teach that terpene permeation enhancers include menthol, cineole, α-terpineol and linalool, which are terpenoids (pg. 106, col. 1).  Hassan et al. teach that the mechanism of enhancement is due to the partition coefficient enhancing effects of the terpene; and the interaction with the membrane components for L-menthol, increasing the diffusibility of the active (pg. 106, col. 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant invention to prepare the buccal, lingual or sublingual dosage forms according to Hill comprising epinephrine in the form of a film and further comprising a penetration and permeation enhancer.  A person having ordinary skill in the art would have been motivated to include an absorption enhancer because Hill teaches that absorption enhancers maximize the release rate of the prima facie obvious for a person having ordinary skill in the art to select a compound that creates increased blood flow or enables flushing of the tissue to modify transmucosal uptake.  Such would have been obvious because Nicolazzo et al. teach that the surfactants and bile salts enable flushing of the tissue (i.e., removal of the superficial cells of the epithelium), which results in improved permeability for hydrophilic drugs.  A person having ordinary skill in the art would have been motivated to include a compound that creates increased blood flow or enables flushing of the tissue in order to improve the rate and extent of uptake of the epinephrine in the buccal, lingual and sublingual epinephrine dosage forms of Hill.
Response to Arguments
Applicant’s Remarks filed 22 March 2021 have been fully considered but they are not persuasive.  Applicant does not argue the above rejection since all of Applicant’s arguments are directed to the non-obviousness of the prodrug of epinephrine.  The instant claim is drawn to epinephrine or its prodrug.  Therefore, the examiner’s rejection is maintained. 

Claims 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004) and Hassan et al. (Expert Opinion Drug Delivery, 2010) as applied to claim 33 and 54 above, and further in view of Stanczak et al. (Pharmacological Reports, 2006).
The instant claims is drawn to a composition according to claim 33 wherein the prodrug is dipivefrin.
Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms comprising dipivefrin, as instantly claimed.  However, Stanczak et al. teach that dipivefrin is a prodrug of epinephrine formed by the diesterification of epinephrine and pivalic acid, wherein dipivefrin is converted to epinephrine by enzymatic hydrolysis.  Stanczak et al. teach that the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy (pg. 601, col. 1, paragraph 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare the buccal, lingual or sublingual dosage forms according to Hill wherein the compositions comprise dipivefrin as a prodrug of epinephrine.  Such would have been obvious because Stanczak et al. teach that dipivefrin is a prodrug of epinephrine, and the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy.
Response to Arguments
Applicant’s Remarks filed 22 March 2021 have been fully considered but they are not persuasive.  Applicant argues that the PTAB has recognized that prodrugs have important pharmacokinetic advantages that can confer non-obvious results and focused in vivo conversion, which further pushed in favor of nonobviousness.  
The examiner respectfully argues that the decision discussed by Applicant relates to whether newly created prodrugs were obvious, and the PTAB stated that there was not a reasonable expectation of success that a derivative of amprenavir would be bioavailable.  This is different from the instant case wherein dipivefrin is a known prodrug of epinephrine and its bioavailability is already known, as reasonably taught by Stanczak et al.  Therefore, a person having ordinary skill in the art would reasonably expect the prodrug of epinephrine, dipivefrin, to be bioavailable.
Applicant also argues that Nicolazzo also does not describe a prodrug of epinephrine, let alone one that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of this pharmaceutically active component.
The examiner respectfully argues that the claims and specification do not teach that a prodrug of epinephrine creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of this pharmaceutically active component.  The instant claims and specification state that an interacter is used for this purpose.  Therefore, it is noted that the features upon which applicant relies are not recited in the rejected claims or specification.  
Also, Hill teaches buccal, lingual or sublingual dosage forms comprising epinephrine, and Stanczak et al. teach that the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy.  Therefore, it would have been obvious for a person having ordinary skill in the art to replace 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the prior art does not teach which compounds could be applied for transmucosal delivery of the claimed active ingredients and there is certainly no teaching of dipivefrin in particular.
The examiner respectfully argues that Hill provides motivation for preparing buccal, lingual or sublingual dosage forms of epinephrine, and Stanczak et al. provides motivation to replace epinephrine with dipivefrin, as discussed above.

New Grounds of Rejections
Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004) and Hassan et al. (Expert Opinion Drug Delivery, 2010) as applied to claims 33 and 54 above, further in view of Sudhakar et al. (Journal of Controlled Release, 2006).
Regarding instant claim 55 and the film being orally dissolvable and having bioadhesion, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches that with buccal, lingual or sublingual dosage forms the epinephrine can be absorbed much more quickly than traditional oral dosage forms and can provide a rapid onset of epinephrine activity via absorption into the systemic circulation ([0084], [0107]).  Hill further teaches that the buccal, lingual or sublingual dosage forms include muco-adhesive films ([0076], [0078]).
Hill does not explicitly disclose a dosage that forms a gel like structure when administered in the oral cavity of a user.  However, Hill teaches that the buccal, lingual or sublingual rapidly dissolving oral films can comprise a film-forming agent selected from pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium alginate, polyethylene glycol, xanthan gum, tragacanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl polymer, amylose, high amylose starch, hydroxypropylated high amylose starch, dextrin, pectin, chitin, chitosan, levan, elsinan, collagen, gelatin, zein, gluten, soy protein isolate, whey protein isolate, casein and mixtures thereof ([0104]-[0105]).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare dosage forms according to Hill in the form of a film comprising film-forming agents that are muco-adhesive and rapidly dissolving.  Regarding the gel like structure, it is noted that numerous polymers taught by Hill, such as polyacrylates, polyvinyl alcohol, gelatin, sodium alginate, natural gums, cellulose ethers, etc., form a gel like structure, as reasonably taught by Sudhakar et al. (pg. 20-23, Table 1; and pg. 23-
Regarding the film being orally dissolvable between about 1 minute and about 20 minutes, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches rapid onset of the epinephrine, wherein within about 5 minutes of a second dose being administered the patients symptoms of anaphylaxis are relieved (Example 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Hill wherein the rapidly dissolving oral films dissolve within about 20 minutes in order to achieve rapid onset of the epinephrine.

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004), Hassan et al. (Expert Opinion Drug Delivery, 2010) and Stanczak et al. (Pharmacological Reports, 2006) as applied to claims 44 and 51 above, and further in view of Sudhakar et al. (Journal of Controlled Release, 2006).
Regarding instant claim 52 and the film being orally dissolvable and having bioadhesion, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches that with buccal, lingual or sublingual dosage forms the epinephrine can be absorbed much more quickly than traditional oral dosage forms and can provide a rapid onset of epinephrine activity via absorption into the systemic circulation ([0084], [0107]).  Hill further teaches 
Hill does not explicitly disclose a dosage that forms a gel like structure when administered in the oral cavity of a user.  However, Hill teaches that the buccal, lingual or sublingual rapidly dissolving oral films can comprise a film-forming agent selected from pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium alginate, polyethylene glycol, xanthan gum, tragacanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl polymer, amylose, high amylose starch, hydroxypropylated high amylose starch, dextrin, pectin, chitin, chitosan, levan, elsinan, collagen, gelatin, zein, gluten, soy protein isolate, whey protein isolate, casein and mixtures thereof ([0104]-[0105]).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare dosage forms according to Hill in the form of a film comprising film-forming agents that are muco-adhesive and rapidly dissolving.  Regarding the gel like structure, it is noted that numerous polymers taught by Hill, such as polyacrylates, polyvinyl alcohol, gelatin, sodium alginate, natural gums, cellulose ethers, etc., form a gel like structure, as reasonably taught by Sudhakar et al. (pg. 20-23, Table 1; and pg. 23-24, Section 2.1.1.2.1).  It would have been obvious for a person having ordinary skill in the art to select polymers that form a gel like structure, are muco-adhesive and also rapidly dissolving.
Regarding the film being orally dissolvable between about 1 minute and about 20 minutes, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches rapid onset 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Hill wherein the rapidly dissolving oral films dissolve within about 20 minutes in order to achieve rapid onset of the dipivefrin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33, 44 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 8-31 of copending Application No. 15/587,364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a pharmaceutical composition comprising a polymeric matrix, epinephrine and an interacter that includes a phenylpropanoid.  The ‘364 Application claims an adrenergic receptor interacter that includes a phenylpropanoid, whereas the instant claims state an interacter that creates increased blood flow or enables a flushing of the tissue that .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant states that they will address these rejections when the claims are deemed allowable.  Therefore, the examiner’s rejection is maintained.

Claims 33, 44 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 and 32 of copending Application No. 15/724,234 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a pharmaceutical composition comprising a polymeric matrix, a pharmaceutically active component and an interacter.  The ‘856 Application claims a benzodiazepine active including epinephrine.  Also, the ‘856 Application claims an adrenergic receptor interacter which includes phenylpropanoids.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant states that they will address these rejections when the claims are deemed allowable.  Therefore, the examiner’s rejection is maintained.

Claims 33, 44 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 8-30, 33 and 35-36 of copending Application No. 15/791,249 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a polymeric matrix, a pharmaceutically active component including epinephrine or its prodrug in the polymeric matrix and an interacter.  The polymeric matrix comprises the same polymeric components as instantly claimed, and the interacters include the same compounds as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant states that they will address these rejections when the claims are deemed allowable.  Therefore, the examiner’s rejection is maintained.

Claims 33, 44 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 32 and 34-43 of copending Application No. 16/143,678 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a polymeric matrix, a pharmaceutically active .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant states that they will address these rejections when the claims are deemed allowable.  Therefore, the examiner’s rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/N.W.S/Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616